869 So.2d 666 (2004)
Enrique A. FINOL, Petitioner,
v.
Carmen FINOL, Respondent.
No. 4D03-4909.
District Court of Appeal of Florida, Fourth District.
March 31, 2004.
H.T. Maloney of Patterson & Maloney, Ft. Lauderdale, for petitioner.
Michael A. Hymowitz of the Law Offices of Braverman and Rossi, Ft. Lauderdale, for respondent.
KLEIN, J.
Petitioner husband seeks certiorari review of a trial court order allowing discovery of his attorney's fee retainer agreements and billing and payment records. He contends they are protected by the attorney/client privilege and apparently assumes, without citing any authority, that billing information in and of itself is not discoverable.
If this billing information contained descriptions of services rendered which would reveal the mental impressions and opinions of counsel, that information should be redacted as privileged, Old Holdings, Ltd. v. Taplin, Howard, Shaw & Miller, P.A., 584 So.2d 1128 (Fla. 4th DCA 1991); however, the remaining information is not privileged and therefore discoverable.
This court has recently allowed discovery of defense counsel's billing records because they were relevant to plaintiff's claim for prevailing party attorney's fees. Brown Distrib. Co. of West Palm Beach v. Marcel, 866 So.2d 160 (Fla. 4th DCA 2004). In this case it is relevant to the issue of alimony, child support, equitable distribution, and attorney's fees. The petition for certiorari is therefore dismissed for lack of jurisdiction.
GUNTHER and WARNER, JJ., concur.